FIE.FD

UNITED STATES DISTRICT COURT   mill

F@RTHEDISTM@T@FC@LUMBIA s:'::::;ifi..i‘z:;:l§§:i;;:‘.:€,::ia

Noshir Gowadia, )
Plaintiff, l
v. l Civil Action No.  " 

United States Air Force et al., l
Defendants, l

)

l\/IEl\/IORANDUl\/I OPINION

This matter is before the Court on review of plaintiffs pro se complaint and application
to proceed informal pauperis The application will be granted and the complaint will be
dismissed pursuant to 28 U.S.C. § 191 5A (requiring dismissal ofa prisoner’s complaint upon a
determination that the complaint fails to state a claim upon which relief can be granted).

Plaintiffis a prisoner at the United States Penitentiary in Florence, Colorado. He sues the
government for "false prosecution" and alleges that his convictions in the United States District
Court for the District of Hawaii were obtained on fabricated evidence, false testimony, and
coerced confessions. See Compl. at 6, 7, lO-27. Plaintiff demands a total of$l 10 million in
damages. Ia'. at 30.

Since the success of this action would necessarily render plaintiffs convictions void,
plaintiff cannot recover monetary damages without first showing that he has invalidated the
convictions by "revers[al] on direct appeal, expunge[ment] by executive order, declar[ation of

invalidity] by a state tribunal authorized to make such determination, or . . , a federal court’s

issuance ofa writ of habeas corpus." Heck v. Hrimphrey, 5l2 U.S. 477. 486-87 (1994). Plaintiff
states that his "convictions are being appealed in the 9"‘ Circuit . . . for multiple violations of the
Constitution." Compl. at 6. Hence, this case will be dismissed. A separate order accompanies

this l\/Iemorandum Opinion.

  ,,' ’ir,///

,  ,  / 41 ;/
q l}nited Stati§§ District Judge
Date: April . , 2014 '

l\)